DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 05/21/2019.
Claims 26-45 have been added.
Claims 1-45 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2019, 07/23/2019, and 12/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of prior U.S. Patent No. 10,303,819. This is a statutory double patenting rejection.
Instant Application
Patent No. 10,303,819


(i) receiving, from a client device communicably coupled to a server that comprises one or more computer hardware processors, a selection of a particular area identification (ID) of a plurality of area IDs stored on the server; 

(ii) determining, with the one or more computer hardware processors, based on the selected particular area ID, a plurality of hydrocarbon production values that comprise periodic area-level hydrocarbon production values associated with the particular area ID and a plurality of wells associated with the particular area ID; 

(iii) determining, with the one or more computer hardware processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID;

 (iv) modeling, with the one or more computer hardware processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model; [[and]] 






(v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model to display at the client device; and generating, with the one or more computer hardware processors, a user-viewable output file that comprises the determined allocated well-level hydrocarbon data values from step (v).



 (i) receiving, from a client device communicably coupled to a server that comprises one or more computer hardware processors, a selection of a particular area identification (ID) of a plurality of area IDs stored on the server; 

(ii) determining, with the one or more computer hardware processors, based on the selected particular area ID, a plurality of hydrocarbon production values that comprise periodic area-level hydrocarbon production values associated with the particular area ID and a plurality of wells associated with the particular area ID; 

(iii) determining, with the one or more computer hardware processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID;

 (iv) modeling, with the one or more computer hardware processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model, the decline curve model comprising a deterministic allocation model 

(v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model to display at the client device; and generating, with the one or more computer hardware processors, a user-viewable output file that comprises the determined allocated well-level hydrocarbon data values from step (v).

2. The computer-implemented method of claim 1, wherein determining a decline curve model for the area-level hydrocarbon production values associated with the particular area ID comprises: determining the decline curve model for the area-level hydrocarbon production values associated with the particular area ID based, at least in part, on a geology of a reservoir associated with the area ID.
3. (Currently Amended) The computer-implemented method of claim 1, wherein determining a decline curve model for the area-level hydrocarbon production values associated with the particular area ID based, at least in part, on a geology of a reservoir 



5. (Currently Amended) The computer-implemented method of claim 4, further comprising: selecting, with the one or more computer hardware processors, a period of the number of periods, starting with the first period and ending with the last period; for the selected period, determining, with the one or more computer hardware processors, a total number of wells associated with the particular area ID; and for the selected period, determining, with the one or more computer hardware processors, a number of active wells associated with the particular area ID.
5. The computer-implemented method of claim 4, further comprising: selecting a period of the number of periods, starting with the first period and ending with the last period; for the selected period, determining a total number of wells associated with the particular area ID; and for the selected period, determining a number of active wells associated with the particular area ID.
6. (Currently Amended) The computer-implemented method of claim 5, further comprising, based on the number of active wells being one active well in the selected period, assigning, with the one or more computer hardware processors, an area-level hydrocarbon production value in the selected period to the one active well.
6. The computer-implemented method of claim 5, further comprising, based on the number of active wells being one active well in the selected period, assigning an area-level hydrocarbon production value in the selected period to the one active well.
7. (Currently Amended) The computer-implemented method of claim 5, further comprising, based on the number of active wells being more than one active well, for each active well in the selected period: determining, with the one or more computer hardware processors, that the active well has pending production in the selected period; and based on the 


8. The computer-implemented method of claim 7, further comprising: determining that the active well has no pending production in the selected period; based on the active well having no pending production in the selected period, determining that the active well has an assigned decline curve model; and based on the active well having the assigned decline curve model, determining a predicted production for the selected period for the active well.


9. (Currently Amended) The computer-implemented method of claim 8, further comprising: based on the selected period being subsequent to the first period, determining, with the one or more computer hardware processors, that the active well is associated with a predicted production from the assigned decline curve model from a previous period in the number of periods; proportioning, with the one or more computer hardware processors, the predicted production of the active well for the selected period based on the predicted production of the active well 

10. (Currently Amended) The computer-implemented method of claim 7, further comprising: determining, with the one or more computer hardware processors, that the active well has no pending production in the selected period and no assigned decline curve model; and based on the determination, flagging, with the one or more computer hardware processors, the active well as a new well for the selected period.
10. The computer-implemented method of claim 7, further comprising: determining that the active well has no pending production in the selected period and no assigned decline curve model; and based on the determination, flagging the active well as a new well for the selected period.

11. (Currently Amended) The computer-implemented method of claim 10, further comprising, for each new well in the selected period: determining, with the one or more computer hardware processors, a sum of pending production for the active wells in the selected period and the predicted production for the active wells in the selected period; determining, with the one or more computer hardware processors, that the sum is greater than the area-level hydrocarbon production value for the selected period; equalizing, with the one or more computer hardware processors, the sum of predicted production for the active wells in the selected period and the predicted production for the active wells in the selected period with the area-level hydrocarbon production value for the selected period; and assigning, with the one or more computer 


12. (Currently Amended) The computer-implemented method of claim 11, further comprising: determining, with the one or more computer hardware processors, that the sum is less than the area-level hydrocarbon production value for the selected period; and determining, with the one or more computer hardware processors, a difference between the sum of predicted production for the active wells in the selected period and the predicted production for the active wells in the selected period and the area-level hydrocarbon production value for the selected period; and assigning, with the one or more computer hardware processors, to each of the new wells in the selected period, a proportional hydrocarbon production value based on the difference.
12. The computer-implemented method of claim 11, further comprising: determining that the sum is less than the area-level hydrocarbon production value for the selected period; and determining a difference between the sum of predicted production for the active wells in the selected period and the predicted production for the active wells in the selected period and the area-level hydrocarbon production value for the selected period; and assigning, to each of the new wells in the selected period, a proportional hydrocarbon production value based on the difference.


13. (Currently Amended) The computer-implemented method of claim 12, further comprising, for each new well in the selected period: determining, with the one or more computer hardware processors, that the assigned proportional hydrocarbon production value to the new well in the selected period is less than an assigned proportional hydrocarbon production value to the new well in a previous period; identifying, with the one or more computer hardware processors, well test data associated with the new well; and based on the identified well test data, fitting, with the one or 


14. The computer-implemented method of claim 12, further comprising: identifying no well test data associated with the new well; and based on the identification of no well test data associated with the new well, fitting the decline curve model to the new well.
15. (Currently Amended) The computer-implemented method of claim 14, further comprising adjusting, with the one or more computer hardware processors, the decline curve model for the new well based, at least in part, on the assigned proportional hydrocarbon production value of the new well in the previous period.
15. The computer-implemented method of claim 14, further comprising adjusting the decline curve model for the new well based, at least in part, on the assigned proportional hydrocarbon production value of the new well in the previous period.

16. (Currently Amended) The computer-implemented method of claim 8, further comprising: identifying, with the one or more computer hardware processors, no new wells in the selected period; and based on the identification of no new wells in the selected period and based on the selected period being the first period, assigning, with the one or more computer hardware processors, a proportioned predicted 


17. (Original) The computer-implemented method of claim 1, wherein the time period comprises a month.
17. The computer-implemented method of claim 1, wherein the time period comprises a month.
18. (Original) The computer-implemented method of claim 1, wherein the decline curve model comprises an Arp's equation decline curve model.
18. The computer-implemented method of claim 1, wherein the decline curve model comprises an Arp's equation decline curve model.
19. (Original) The computer-implemented method of claim 1, wherein the decline curve model is defined, at least in part, by a maximum periodic hydrocarbon production value and at least one decline rate.
19. The computer-implemented method of claim 1, wherein the decline curve model is defined, at least in part, by a maximum periodic hydrocarbon production value and at least one decline rate.

20. (Original) The computer-implemented method of claim 19, wherein the at least one decline rate comprises an initial decline rate and a decline rate over time.
20. The computer-implemented method of claim 19, wherein the at least one decline rate comprises an initial decline rate and a decline rate over time.
21. (Currently Amended) The computer-implemented method of claim 3, further comprising: performing, with the one or more computer hardware processors, an iterative process of determining the allocated well-level hydrocarbon production values by iterating steps (vi)-(ix).
21. The computer-implemented method of claim 3, further comprising: performing an iterative process of determining the allocated well-level hydrocarbon production values by iterating steps (vi)-(ix).

22. (Currently Amended) The computer-implemented method of claim 21, wherein iterating steps (vi)-(ix) comprises: determining, with the one or more computer hardware processors, new allocated periodic well-level hydrocarbon production values for each of the plurality of wells based on the determined 



23. The computer-implemented method of claim 1, wherein an area ID comprises a lease ID.
24. (Currently Amended) A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more computer hardware processors to perform operations comprising: (i) 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law nature, a natural phenomenon, or abstract idea; and
2B. if the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
	With respect to claim 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process.
Step 2A:
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.

A computer-implemented method for allocating hydrocarbon production, comprising: 

(ii) determining, with the one or more computer hardware processors, based on the selected particular area ID, a plurality of hydrocarbon production values that comprise periodic area-level hydrocarbon production values associated with the particular area ID and a plurality of wells associated with the particular area ID; 
(iii) determining, with the one or more computer hardware processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID; 
(iv) modeling, with the one or more computer hardware processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model; 
(v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model to display at the client device; and 
generating, with the one or more computer hardware processors, a user-viewable output file that comprises the determined allocated well-level hydrocarbon data values from step (v).

The limitation of “determining, with the one or more computer hardware processors, based on the selected particular area ID, a plurality of hydrocarbon production values that comprise periodic area-level hydrocarbon production values associated with the particular area ID and a plurality of wells associated with the particular area ID” is an abstract idea because it is directed to mathematical concept. See MPEP 2106.04(a)(2)(I)(A) The limitation, as drafted, is directed to “determining values”.


 “determining, with the one or more computer hardware processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining a decline curve model....values associated with the particular area ID” in the context of this claim encompasses an observation. See MPEP 2106.04(a)(2)(III).
The limitation of “modeling, with the one or more computer hardware processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model” is an abstract idea because it is directed to a mental process- be performed in the human mind with the use of a physical aid such as pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “modeling….values with the determined declined curve model” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).
The limitation of “determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining…… values based on the selected decline curve model” in the context of this claim encompasses an observation. See MPEP 2106.04(a)(2)(III).
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “receiving….” and “generating…..”.
These additional limitations must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. These additional elements may be considered 
Further, the claim recites a processor, server, client device, and display. These judicial exception do not integrated into a practical application. The processor, server, client device, and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. See MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h).
The claim, as a whole, is linked to allocating hydrocarbon production, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of hydrocarbon production. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitations of “receiving….” Falls within the category of insignificant extra-solution activity. The limitation is insignificant extra-solution activity because it amounts to data gathering in order to 
Similarly, the “generating…a user-viewable output file…” represents extra-solution activity because it is mere nominal or tangential addition to the claim, amounting to mere data output. See MPEP 2106.05 (g) (such as presenting offers and gather statistics “gathering and outputting”)
Further, the claim recites a processor, server, client device, and display. These additional elements, alone or in combination, mere instructions that implemented on a computer and do not amount to significantly more as the additional elements are well-understood, routine and conventional. See MPEP 2106.05(f).
Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
As per Claims 24 and 25:
Similar analysis to claim 1 is applied to claims 24 and 25. 
Claims 2: 
Claims limitations recited “determining…” does not integrate the abstract idea into practical application and is not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 3: 
Claims limitations recited “determining…”, “shifting…”, “aggregating…”, and “determining…” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 4: 
Claims limitations recited “determining…” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 5: 
Claims limitations recited “selecting….”  And “determining….” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 6: 
Claims limitations recited “assigning…” does not integrate the abstract idea into practical application and is not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 7: 
Claims limitations recited “determining…” and “assigning…” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 8: 
Claims limitations recited “determining…” and “determining…” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 9: 

Claims 10: 
Claims limitations recited “determining…” and “flagging…” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 11: 
Claims limitations recited “determining…” “equalizing….” and “assigning….” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 12: 
Claims limitations recited “determining…” and “assigning….” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 13 and 14: 
Claims limitations recited “determining...”, “identifying…”, and “fitting…” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 15: 

Claims 16: 
Claims limitations recited “identifying...” and “assigning…” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 11-20: 
Claims limitations recited do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 21: 
Claims limitations recited “performing….” does not integrate the abstract idea into practical application and is not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 22: 
Claims limitations recited “determining….”, “shifting….”, “aggregating…”, and “determining…” do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claims 23: 

As per Claims 24 and 25:
Similar analysis to claim 1 is applied to claims 24 and 25. 
As per Claims 26-45:
Similar analysis to claims 1-23 is applied to claims 26-45. 

Allowable Subject Matter
Claims 1-45 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: claims 1-45 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “(iii) determining, with the one or more computer hardware processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID; (iv) modeling, with the one or more computer hardware processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model; [[and]] (v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model to display at the client device” as recited in claims 1, 24, and 25.  
The closest prior art of record Texas Allocated Production data discloses to determine when a well started producing on a lease and plugging dates are used to determine when a well stopped producing; allocating production to every well that is active on the lease, each allocation category is color coded so it can be quickly referenced to the production table. However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “(iii) determining, with the one or more computer hardware processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID; (iv) modeling, with the one or more computer hardware processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model; [[and]] (v) determining, with the one or more computer hardware processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model to display at the client device” as recited in claims 1, 24, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        06/07/2021